                        1       ROGER L. GRANDGENETT II, ESQ., Bar # 6323
                                HILARY B. MUCKLEROY, ESQ., Bar # 9632
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:    702.862.8800
                                Fax No.:      702.862.8811
                        5       Email: rgrandgenett@littler.com
                                Email: hmuckleroy@littler.com
                        6
                                Attorneys for Defendant
                        7       UNITED AIRLINES, INC.

                        8
                                                                UNITED STATES DISTRICT COURT
                        9
                                                                       DISTRICT OF NEVADA
                     10

                     11
                                PETER SLACK, an Individual,                        Case No. 2:18-cv-00899-GMN-CWH
                     12
                                                   Plaintiff,
                     13                                                            [PROPOSED] STIPULATION AND ORDER
                                vs.                                                TO EXTEND STAY IN DISCOVERY
                     14
                                UNITED AIRLINES, INC., a Foreign                   [SECOND REQUEST]
                     15         Corporation, DOES I-X; and ROE
                                CORPORATIONS I-X,
                     16
                                                   Defendant.
                     17

                     18                Plaintiff Peter Slack (“Plaintiff”) and Defendant United Airlines, Inc. (“Defendant”), by and

                     19         through their respective attorneys hereby stipulate to and request that the Court grant an extension to

                     20         the stay in discovery (currently set to expire on March 19, 2019) pending a decision on Defendant’s

                     21         Motion to Dismiss [ECF No. 9] and Plaintiff’s Motion to Amend [ECF No.14] or up to and

                     22         including, Wednesday, June 19, 2019.

                     23                The parties request an extension for a stay in discovery to avoid unnecessarily incurring the

                     24         significant costs and fees associated with any duplicative and/or over-expansive discovery that may

                     25         result if discovery is to continue at this point prior to clarification on the pleadings. Specifically, the

                     26         parties require a ruling on Defendant’s Motion to Dismiss [ECF No. 9] and Plaintiff’s Motion to

                     27         Amend [ECF No. 14] to know what claims may exist at this stage of the litigation and in order to

                     28         evaluate what additional discovery, of any, is necessary.            For example, the parties cannot
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                        1       meaningfully depose any witnesses without knowing what claims are and/or are not a part of this

                        2       lawsuit.

                        3               The requested stay is only to extend discovery and remaining case deadlines and not to any

                        4       briefing currently on file with the Court, including, but not limited to, Defendant’s Motion to

                        5       Dismiss [ECF No. 9] and Plaintiff’s Motion to Amend [ECF No. 14]. The parties maintain their

                        6       arguments with respect to all such motions. Accordingly, the parties request that the discovery stay

                        7       be extended pending a decision on Defendants’ Motion to Dismiss [ECF No. 9] and Plaintiff’s

                        8       Motion to Amend [ECF No. 14] or up to and including Wednesday, June 19, 2019.

                        9       Dated: March 12, 2019                               Dated: March 12, 2019
                     10         Respectfully submitted,                             Respectfully submitted,
                     11

                     12          /s/ Jenny L. Foley, Esq.                           /s/ Hilary B. Muckleroy, Esq.
                                JENNY L. FOLEY, Ph.D., ESQ.                         ROGER L. GRANDGENETT II, ESQ.
                     13         HKM EMPLOYMENT ATTORNEYS LLP                        HILARY B. MUCKLEROY, ESQ.
                                                                                    LITTLER MENDELSON, P.C.
                     14         Attorney for Plaintiff
                                PETER SLACK                                         Attorneys for Defendant
                     15                                                             UNITED AIRLINES, INC.
                     16
                                                                             ORDER
                     17

                     18                                                              IT IS SO ORDERED.

                     19                                                                      March 26, 2019
                                                                                     Dated: _____________________, 2019.
                     20

                     21
                                                                                     _______________________________________
                     22
                                                                                     UNITED STATES MAGISTRATE JUDGE
                     23

                     24

                     25
                                FIRMWIDE:163000001.1 087218.1029
                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                               2.
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
